Citation Nr: 0808603	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-41 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from April 1951 to 
May 1954.  He died in September 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
the veteran's cause of death.


FINDINGS OF FACT

1.  The veteran died in September 2003.  The veteran's death 
certificate listed the immediate cause of his death as 
stroke.

2.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated as 
50 percent disabling.

3.  Residuals of a cerebrovascular accident began many years 
after service, were not the result of service or any incident 
of service and were not secondary to his service-connected 
PTSD disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the veteran's cause of death was received in October 
2003.  Thereafter, she was notified of the provisions of the 
VCAA by the RO in correspondence dated in December 2003, 
December 2004, and May 2005.  These letters notified the 
appellant of VA's responsibilities in obtaining information 
to assist her in completing her claim, identified the 
appellant's duties in obtaining information and evidence to 
substantiate her claim, and requested that the appellant send 
in any evidence in her possession that would support her 
claim.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in June 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2006.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error "did not affect 
the essential fairness of the adjudication."  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant and her representative 
throughout the appeal reflect that the appellant understood 
all of the elements of VCAA notification.  Id.  Statements of 
the appellant and her representative, to include the October 
2003 claim for benefits, the November 2004 substantive 
appeal, and the January 2008 representative statement, 
indicate that the appellant is clearly aware of the service-
connected PTSD disability of the veteran and of the evidence 
and information required to substantiate a DIC claim.  These 
documents also include the appellant's continued assertions 
that the veteran's service-connected PTSD as well as 
medications prescribed to treat his PTSD was a contributory 
cause of his death from a stroke.  As such, the record 
reflects that the appellant and her representative had actual 
knowledge of the information and evidence needed to 
substantiate the claim for service connection for the cause 
of the veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's VA medical examinations, private treatment records, 
and VA inpatient and outpatient treatment records have been 
obtained and associated with his claims file.  The appellant 
was also provided with a VA medical opinion in March 2004.  
Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.  

Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).  

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2007).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Evidentiary development documents indicate that the veteran's 
service treatment records were lost in the 1973 fire at the 
National Personnel Records Center (NPRC).

Post-service VA examination reports, VA outpatient and 
inpatient treatment records, and private treatment records 
dated from 1969 to 2002 show that the veteran received 
treatment for various health problems including bronchitis, 
hiatal hernia, undiagnosed blood disease, cardiomyopathy with 
atrial fibrillation, neck pain, bursitis, manic depressive 
illness, hyperlipidemia, GERD, hypertension, seborrheic 
dermatitis, colon polyps, cholelithiasis, cardiac pacemaker 
placement, PTSD, intermittent explosive disorder, immune 
thrombocytopenic purpura, and restless leg syndrome.

The claims file reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Richmond, Virginia.  In March 2003, the veteran received 
inpatient treatment for congestive heart failure 
exacerbation, AMS (altered mental state) of unknown origin, 
and hypoxia.  An April 2003 VA mental health evaluation 
listed an impression of chronic and extremely severe PTSD.  
In May 2003, the veteran received additional VA inpatient 
treatment for Parkinsonism induced by medications and 
possible pneumonia.  A July 2003 VA electroencephalogram 
(EEG) report revealed findings of left temporal sharp 
discharges and generalized slowing, commonly seen in patients 
with diffuse bihemispheric dysfunction as seen in 
encephalopathy.  Additional VA treatment notes dated in July 
2003 showed findings of multiple medical problems, including 
congestive heart failure, atrial fibrillation, hypertension, 
hyperlipidemia, GERD, erosive gastritis, gallstones, 
pneumonia, thrombocytopenia, restless leg syndrome, and a 
Parkinson like syndrome secondary to hypoxic brain injury.  
It was further noted that the veteran was progressively going 
downhill.  VA home health and hospice care was initiated in 
July 2003.

The immediate cause of the veteran's death in September 2003 
was identified by on the death certificate as stroke by the 
veteran's VA treating physician, Dr. B.   

Thereafter, in an October 2003 statement, Dr. B indicated 
that the veteran had numerous medical problems including 
heart failure, hypertension, atrial fibrillation, and 
hypercholesterolemia. The VA physician further detailed that 
the veteran had suffered a preserved stroke with hypoxic 
brain injury in March 2003 that had slowed his thinking 
process and exaggerated his Parkinson's tremor.  It was noted 
that since the stroke, the veteran was observed to be more 
depressed.  The physician opined that he was convinced that 
the veteran would have recovered better from the stroke and 
would not have died so soon if he did not suffer from PTSD.  
He further opined that the veteran's death should be listed 
as due in part to his service-connected PTSD. 

In a March 2004 VA medical opinion, a VA physician reviewed 
the veteran's claims file.  He opined that it is not likely 
that the veteran's PTSD was the cause of his death and noted 
that the veteran suffered from significant other physical 
problems including Parkinson's disease and altered mentation 
secondary to ischemic, hypoxic global encephalopathy.   

In January 2005, the appellant submitted medical treatise 
information concerning various psychiatric prescription 
medications and their possible side effects. 

The appellant contends that the veteran's service-connected 
PTSD was a contributory cause of his death.  In addition, the 
appellant asserts that medications the veteran took to treat 
his PTSD caused or aggravated his heart condition resulting 
in a stroke.   

As an initial matter, the appellant does not contend, nor is 
there a factual basis in the record, that a cerebrovascular 
accident was incurred during service or for several decades 
after his discharge from service in 1954.  Thus, there is no 
basis upon which to conclude that the veteran's stroke was 
incurred in or aggravated during military service.  See 
38 C.F.R. § 3.303 (2007).

In this case, it is uncontroverted that the veteran was rated 
as 50 percent disabling for PTSD at the time of his death.  
Post-service medical evidence also clearly shows that the 
veteran was treated for PTSD.  However, persuasive and 
competent medical evidence of record does not indicate that 
the veteran's service-connected PTSD was a contributory cause 
of his death from a stroke.  

The Board finds the most probative evidence of record to be 
the medical opinion rendered by the VA physician in March 
2004.  The examiner provided a detailed opinion concerning 
the possible contribution of PTSD to the veteran's death 
after thoroughly reviewing the veteran's claims file.  Based 
on such review, the VA examiner noted that the veteran died 
as a result of a stroke and opined that it was not likely 
that the veteran's service-connected PTSD disability was the 
cause of his death.  Thereafter, the examiner explained his 
opinion and supported it with references to the record, 
noting that the veteran had developed encephalopathy which 
was the underlying cause of his altered state, and any 
delusions he was experiencing.  The physician also pointed 
out that encephalopathy was not a symptom of PTSD.

By contrast, the veteran's VA treating physician did not 
indicate that he had reviewed any of the veteran's records in 
rendering his opinion in the October 2003 statement.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).  In addition, the Board points out that Dr. B's 
opinion does not establish a causal connection specifically 
between the veteran's service-connected PTSD disability and 
his stroke.  Rather, his opinion simply states that he was 
convinced that the veteran would have recovered better from 
the stroke and would not have died so soon if he did not 
suffer from PTSD.  It is also notable that this physician 
signed the veteran's death certificate in September 2003, 
just month before he drafted the October 2003 statement of 
record, and did not list PTSD as a principal or contributory 
cause of the veteran's death.  

Under these circumstances, the Board concludes that the March 
2004 VA physician's findings constitute the most probative 
(persuasive) evidence on the question of whether the 
veteran's service-connected PTSD was a contributory cause of 
his death.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence.") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  The 
Board finds that there is no medical evidence in the claims 
file which establishes that the veteran's service-connected 
PTSD disability either caused or materially contributed to 
his cause of death or that medications the veteran took to 
treat his PTSD caused or aggravated his heart condition 
resulting in a stroke .

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the treatise evidence which has been submitted by the 
appellant in January 2005 is general in nature and does not 
specifically relate to the facts and circumstances 
surrounding the veteran's particular case. 

The Board also acknowledges the appellant's contentions that 
the veteran's service-connected PTSD and medications the 
veteran took to treat his PTSD were a contributory cause of 
his death.  However, the record does not show that she has 
the medical expertise that would render competent her 
statements as to the relationship between the veteran's 
military service, his service-connected PTSD disability, and 
his cause of death.  These opinions alone cannot meet the 
burden imposed by 38 C.F.R. § 3.312 with respect to the 
relationship between events incurred during service, service-
connected disability residuals, and the etiology of his fatal 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159(a) (2007).

For the foregoing reasons, the claim for service connection 
for the veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


